Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CIV-61973-RAR

  TRAVIS JAMES,

          Petitioner,

  v.

  SECRETARY, DEPARTMENT OF
  CORRECTIONS, et al.,

        Respondent.
  __________________________________/

                                        ORDER OF DISMISSAL

          THIS CAUSE comes before the Court on Petitioner’s pro se habeas corpus petition

  pursuant to 28 U.S.C. § 2254 in which he challenges the state court judgment in Case No. 97-

  12050-CF10A. See Petition [ECF No. 1]. Rule 4 of the Rules Governing Section 2254 Cases

  authorizes courts to dismiss a habeas petition arising under § 2254 “[i]f it plainly appears from the

  petition and any attached exhibits that the petitioner is not entitled to relief in the district court[.]”

  See also 28 U.S.C. § 2243 (stating an order to show cause should issue “unless it appears from the

  application that the applicant or person detained is not entitled” to relief). Consistent with that

  authority, courts may sua sponte dismiss a § 2254 petition if the parties are afforded “notice of

  [the] decision and an opportunity to be heard in opposition.” Paez v. Sec’y, Fla. Dep’t of Corr.,

  947 F.3d 649, 654 (11th Cir. 2020). Similarly, the Supreme Court has addressed a federal court’s

  authority to sua sponte dismiss habeas petitions even after the State omits or erroneously concedes

  the issue of timeliness. See Day v. McDonough, 547 U.S. 198, 205, 210–11 (2006).
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 2 of 13



         Based on the foregoing authorities, and for the reasons stated herein, the Petition is

  DISMISSED as time-barred and the parties are hereby notified of their opportunity to present

  their positions regarding this Order.

                                          BACKGROUND

         A. Timeliness
         Stated broadly, “a person in custody pursuant to the judgment of a State court” has a one-

  year period to file a habeas corpus petition. See 28 U.S.C. § 2244(d)(1). That limitation period

  “runs from the latest of” the following dates:

                 (A) the date on which the judgment became final by the conclusion
                 of direct review or the expiration of the time for seeking such
                 review;

                 (B) the date on which the impediment to filing an application created
                 by State action in violation of the Constitution or laws of the United
                 States is removed, if the applicant was prevented from filing by such
                 State action;

                 (C) the date on which the constitutional right asserted was initially
                 recognized by the Supreme Court, if the right has been newly
                 recognized by the Supreme Court and made retroactively applicable
                 to cases on collateral review; or

                 (D) the date on which the factual predicate of the claim or claims
                 presented could have been discovered through the exercise of due
                 diligence.

  28 U.S.C. § 2244(d)(1)(A)–(D).

         B. Procedural History
         Following a jury trial in Case No. 97-12050-CF10A, the State Circuit Court in and for

  Broward County, Florida, entered its judgment convicting Petitioner of (1) first-degree murder and

  (2) attempted robbery. See Respondent’s First Set of Exhibits [ECF No. 10-1] at 2 (“Exhibits I”).

  On Count One, the murder conviction, the State Circuit Court imposed a sentence of life

  imprisonment. Id. at 3. As for Count Two, the robbery conviction, the State Circuit Court


                                             Page 2 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 3 of 13



  sentenced Petitioner to 30 years’ imprisonment. Id. at 4. Petitioner appealed. See James v. State,

  843 So. 2d 933 (Fla. 4th DCA 2003). However, the Florida Fourth District Court of Appeal

  (“Fourth DCA”) affirmed and later denied rehearing on May 15, 2003. See id.

          According to Respondent, Petitioner filed a motion pursuant to Fla. R. Crim. P. 3.800,

  which resulted in Petitioner being resentenced on Count Two on August 18, 2004. See Response

  to Order to Show Cause [ECF No. 8] at 1 (“Response”). While the record does not contain the

  motion, Respondent provided the State Circuit Court’s August 18, 2004 order, resentencing

  Petitioner on Count Two to 15 years’ imprisonment. See Exhibits I at 111–13. This order contains

  a designation that states, “Nunc Pro Tunc 9-22-99.”                  Id. at 113; see also Petition at 1

  (acknowledging September 2, 1999 as the date of the original judgment).

          Petitioner, pursuant to the prison mailbox rule,1 filed his initial motion for postconviction

  relief under Fla. R. Crim. P. 3.850 on March 23, 2006. See Exhibits I at 114–34. The State Circuit

  Court denied relief. See Respondent’s Second Set of Exhibits [ECF No. 10-2] at 189 (“Exhibits

  II”). The Fourth DCA affirmed, see James v. State, 935 So. 2d 15 (Fla. 4th DCA 2006), and the

  resulting mandate issued on August 26, 2006. See Exhibits II at 190.

          Five years later, Petitioner filed a petition for writ of habeas corpus in the State Circuit

  Court. See Exhibits II at 191–204. The State Circuit Court denied relief on December 13, 2011.

  Id. at 208. Respondent asserts Petitioner did not appeal that order. See Response at 2. And there

  is nothing in the record or in Petitioner’s filings suggesting to the contrary. See generally Petition;

  Exhibits I; Exhibits II; Petitioner’s Reply [ECF No. 11] (“Reply”).




  1
    “Under the ‘prison mailbox rule,’ a pro se prisoner’s court filing is deemed filed on the date it is delivered
  to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009). “Absent
  evidence to the contrary, [courts] assume that a prisoner delivered a filing to prison authorities on the date
  that he signed it.” Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir. 2014).
                                                  Page 3 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 4 of 13



          Following the Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012), 2

  Petitioner filed a motion for postconviction relief pursuant to Fla. R. Crim. P. 3.800 and 3.850.

  See Exhibits II at 209–10. In that motion, Petitioner moved the State Circuit Court to commence

  “a new sentencing hearing on the grounds that his sentence[] of life in prison without the possibility

  of parole are in violation of the Eight[h] And Fourteenth Amendments of the United States

  Constitution.” Id. at 209. The State Circuit Court denied relief. Id. at 215–16. On appeal, the

  Fourth DCA “reverse[d] the trial court’s order denying [Petitioner’s] motion for postconviction

  relief and remand[ed] th[e] matter for further proceedings consistent with Falcon v. State, 162 So.

  3d 954 (Fla. 2015), and Horsley v. State, 160 So. 3d 393 (Fla. 2015).” James v. State, 183 So. 3d

  1110, 1110 (Fla. 4th DCA 2015).

          The State Circuit Court, following a resentencing hearing, lowered Petitioner’s sentence

  on Count One, the murder conviction, to 55 years’ imprisonment. See Exhibits II at 217–21. The

  sentencing order contains a designation that it is “Nunc Pro Tunc 9-22-99.” Id. at 219; see also

  Petition at 1 (acknowledging September 2, 1999 as the date of the original judgment). Again,

  Petitioner appealed. See James v. State, 258 So. 3d 468 (Fla. 4th DCA 2018). Although Petitioner

  “raise[d] multiple issues on appeal,” the Fourth DCA “affirm[ed] without comment with one

  ministerial exception.” Id. at 468 (emphasis added). Specifically, the Fourth DCA held Petitioner

  “is entitled to sentence review after 25 years” and, therefore, the Fourth DCA “remand[ed] for the

  entry of a written order” reflecting the “ministerial sentence correction” that Petitioner “need not

  be present” for. Id. at 469 (emphasis added).




  2
    In Miller, the Supreme Court held “that the Eighth Amendment forbids a sentencing scheme that mandates
  life in prison without possibility of parole for juvenile offenders.” 567 U.S. at 479. Thus, “a judge or jury
  must have the opportunity to consider mitigating circumstances before imposing the harshest possible
  penalty for juveniles.” Id. at 489.
                                                 Page 4 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 5 of 13



          After the mandate issued, see Exhibits II at 251, the State Circuit Court entered a written

  order on December 18, 2018, providing that Petitioner “shall have a sentence review after 25

  years.” Id. at 253. Petitioner filed his Petition in this Court on August 1, 2019. See Petition at 8.

                                                ANALYSIS

          At the inception of this case, U.S. Magistrate Judge Lisette Reid entered an order to show

  cause. See Order to Show Cause [ECF No. 4]. Respondent, in its Response to the Order to Show

  Cause, contended that “[t]he petition should be considered untimely.” See Response at 3. At the

  same time, Respondent “disagree[d] with, but acknowledge[d]” that Ferreira v. Sec’y, Fla. Dep’t

  of Corr., 494 F.3d 1286 (11th Cir. 2007) likely rendered the Petition timely in this circuit because

  “less than [one] year passed between the [Petitioner’s] resentencing for first degree murder and

  the filing of the [instant] federal petition.” See Response at 3.

          As it turns out, Respondent was correct—the Petition is untimely, albeit for reasons other

  than what Respondent argued in its Response. In order to fully explain the untimely nature of the

  Petition, a brief discussion of Ferreira and related developments in this circuit is warranted.

          In Ferreira, the U.S. Court of Appeals for the Eleventh Circuit held that “AEDPA’s statute

  of limitations begins to run from the date both the conviction and the sentence the petitioner is

  serving at the time he files his application become final because judgment is based on both the

  conviction and the sentence.” See Ferreira, 494 F.3d at 1293 (emphasis in original).3 Thus, Mr.

  Ferreira’s resentencing proceeding “triggered the running of AEDPA’s statute of limitations [even

  though his] habeas petition only challenge[d] the original [and underlying] 1997 conviction.” See

  id. at 1292–93. In doing so, the Eleventh Circuit “indicated, where a resentencing [proceeding]


  3
    Respondent also argues that any challenges to Petitioner’s robbery conviction should be deemed untimely
  because the State Circuit Court’s resentencing applied only to Petitioner’s first-degree murder conviction.
  See Response at 3. But as Ferreira explains, Petitioner’s conviction for murder and conviction for robbery
  are under one judgment even if Florida’s courts corrected the sentence on each count on separate dates.
                                                Page 5 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 6 of 13



  results in a new judgment, the new judgment restarts the statute of limitations.” Thompson v. Fla.

  Dep’t of Corr., 606 F. App’x 495, 502 (11th Cir. 2015) (discussing Ferreira) (emphasis added).

         In a similar vein, pursuant to the Supreme Court’s decision in Magwood, “where . . . there

  is a new judgment intervening between the [] habeas petitions, an application challenging the

  resulting new judgment is not second or successive” for purposes of the restrictions on second or

  successive habeas petitions. See Magwood v. Patterson, 561 U.S. 320, 341–42 (2010) (cleaned

  up) (emphasis added). Based on that reasoning, the Eleventh Circuit later concluded that a habeas

  petition “challeng[ing] a new judgment . . . is not second or successive, regardless of whether its

  claims challenge the sentence or the underlying conviction.” See Insignares v. Sec’y, Fla. Dep’t

  of Corr., 755 F.3d 1273, 1281 (11th Cir. 2014) (cleaned up) (emphasis added).

         Even so, “not all post-judgment changes or corrections to a sentence” will qualify as a “new

  judgment for purposes of § 2244(d)(1)(A).” Thompson, 606 F. App’x at 502 n.8 (citations

  omitted); see also Osbourne v. Sec’y, Fla. Dep’t of Corr., 968 F.3d 1261, 1265–66 (11th Cir. 2020)

  (discussing this principle with respect to the restriction on second or successive habeas petitions).

  For example, in the context of resolving whether a corrected sentence removed the restriction on

  second or successive habeas petitions in Patterson, the Eleventh Circuit held that removing a

  judgment’s imposition of chemical castration did not make the modification qualify as a new

  judgment. See Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1326–28 (11th Cir. 2017).

         Here, Petitioner’s corrected sentence does not qualify as a new judgment for purposes of

  § 2244. The Eleventh Circuit has held that a Florida court’s corrected sentence, imposed nunc pro

  tunc, did not qualify as a new judgment because the nunc pro tunc designation “related back to the

  date of the initial judgment[.]” See Osbourne, 968 F.3d at 1266–67. After all, “under Florida law,

  nunc pro tunc means now for then [thus] when a legal order or judgment is imposed nunc pro tunc



                                             Page 6 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 7 of 13



  it refers, not to a new or de novo decision, but to the judicial act previously taken, concerning

  which the record was absent or defective.” Id. at 1266 (collecting cases) (cleaned up).

          Like the petitioner in Osbourne, both orders correcting Petitioner’s sentence contain a nunc

  pro tunc designation. See Exhibits I at 111–13; Exhibits II at 217–21. And, therefore, the orders

  correcting Petitioner’s sentence do not qualify as a new judgment under Ferreira—they instead

  relate back to the date of the original judgment.4 See Osbourne, 968 F.3d at 1266–67.

          Additionally, although the State Circuit Court entered its order adding that Petitioner “is

  entitled to sentence review” after it had already corrected Petitioner’s sentence with a nunc pro

  tunc designation, see Exhibits II at 253, the Fourth DCA recognized that particular addition would

  be a “ministerial sentence correction”—one that did not require Petitioner to be present. James,

  258 So. 3d at 469. Ministerial or clerical corrections to a sentence do not qualify as a new

  judgment. See Patterson, 849 F.3d at 1326 (“[B]ecause an order that corrects a clerical error likely

  would not create a new judgment, a petitioner would not be entitled to a second round of habeas

  review.”). And, in any event, “the statute of limitations is triggered by the date the judgment . . .

  becomes final.” Ferreira, 494 F.3d at 1292. Because the “ministerial sentence correction” was

  not the judgment authorizing Petitioner’s confinement, it does not control the statute of limitations

  here. See id. (“Burton makes clear that the writ and AEDPA, including its limitations provisions,


  4
     True, Osbourne confronted whether a nunc pro tunc designation on a corrected sentence qualified as a
  new judgment for purposes of the restriction on second or successive petitions pursuant to § 2244(b), not
  timeliness. See Osbourne, 968 F.3d at 1266–67. But this makes no difference for two reasons. First,
  Osbourne relied on Burton v. Stewart, 549 U.S. 147, 156 (2007), see Osbourne, 968 F.3d at 1264, and the
  Eleventh Circuit’s decision in Ferreira stems from Burton. See Ferreira, 494 F.3d at 1288 (“After a
  thorough consideration of Burton and reconsideration of our relevant precedent, we now hold that
  AEDPA’s statute of limitations runs from the date the judgment pursuant to which the petitioner is in
  custody becomes final, which is the date both the conviction and sentence the petitioner is serving become
  final.”). Second, the Eleventh Circuit cited Ferreira to conclude a habeas petition was not successive in
  Insignares. See Insignares, 755 F.3d at 1280–81 (explaining that Ferreira’s holding on timeliness extends
  to the second or successive restriction when a new judgment has been entered even though the petitioner
  challenges only their underlying conviction). Accordingly, Osbourne’s reasoning necessarily and logically
  extends to the timeliness inquiry.
                                                Page 7 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 8 of 13



  are specifically focused on the judgment which holds the petitioner in confinement.”). Thus, the

  written order permitting for sentence review does not qualify as a new judgment under Ferreira.

  In sum, Ferreira does not apply to this case because none of the postconviction orders qualify as

  a new judgment.

          With that settled, the Court now addresses whether the Petition is timely—using the initial

  judgment—pursuant to § 2244(d)(1)(A). The Fourth DCA affirmed Petitioner’s conviction and

  sentence on direct appeal of the underlying judgment on March 26, 2003 and denied rehearing on

  May 15, 2003. See generally James v. State, 843 So. 2d 933 (Fla. 4th DCA 2003). Under 28

  U.S.C. § 2244(d)(1)(A), a habeas petitioner has one year from “the date on which the judgment

  became final by the conclusion of direct review or the expiration of the time for seeking such

  review” to file their petition in federal court. And “the federal judgment becomes final when [the

  U.S. Supreme] Court affirms a conviction on the merits on direct review or denies a petition for a

  writ of certiorari, or, if a petitioner does not seek certiorari, when the time for filing a certiorari

  petition expires.” Gonzalez v. Thaler, 565 U.S. 134, 149 (2012) (cleaned up).

          As the Eleventh Circuit has explained, “the time for pursuing review in the Supreme Court

  of the United States is governed by Supreme Court Rules 13.1 and 13.3, which together provide

  that a petition for a writ of certiorari to review a judgment . . . entered by a state court of last resort

  . . . is timely when it is filed . . . within 90 days after entry of the judgment . . . and not from the

  issuance date of the mandate.” Moore v. Sec’y, Fla. Dep’t of Corr., 762 F. App’x 610, 617–18

  (11th Cir. 2019) (cleaned up). Stated plainly, for petitioners who do not seek discretionary review

  from the Florida Supreme Court, the judgment becomes final 90 days after the District Court of

  Appeal enters a judgment affirming the conviction and sentence. See Chavers v. Sec’y, Fla. Dep’t

  of Corr., 468 F.3d 1273, 1275–76 (11th Cir. 2006). However, in this case, the judgment became

  final 90 days after the Fourth DCA denied rehearing on May 15, 2003 because Supreme Court

                                                Page 8 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 9 of 13



  Rule 13.3 provides, “the time to file the petition for a writ of certiorari for all parties . . . runs from

  the date of the denial of rehearing or, if rehearing is granted, the subsequent entry of judgment.”

          The judgment, therefore, became final on August 13, 2003. The Court need not consider

  every interval of time where there were no properly tolling motions in this case subsequent to the

  date of finality. Instead, one interval of time is enough here. Between the years of 2006 to 2011,

  the Petitioner had no pending filings in state or federal court. See Petition at 1–4, 7–8; Response

  at 1–2; Exhibits I; Exhibits II. Because more than one year elapsed without any litigation in state

  court after the finality date, the limitations period expired.5 Accordingly, the Petition is untimely

  under 28 U.S.C. § 2244(d)(1)(A). Petitioner does not rely on any of the other provisions under

  § 2244(d)(1) to render his Petition timely. Even so, the Court has considered those provisions and

  determined that none apply to Petitioner’s sole claim for relief.

          Further, unless an equitable exception applies, the Petition is time-barred. Two equitable

  exceptions exist, but neither apply to this case. First, the limitation period may be equitably tolled.

  To warrant equitable tolling, Petitioner “must show (1) that he has been pursuing his rights

  diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely

  filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (cleaned up); see also Holland v. Florida,

  560 U.S. 631, 649 (2010) (same). “The diligence required for equitable tolling purposes is

  reasonable diligence, not maximum feasible diligence.” Holland, 560 U.S. at 653 (cleaned up).

  The petitioner bears the burden of establishing the applicability of equitable tolling by making

  specific allegations. See Cole v. Warden, Ga. State Prison, 768 F.3d 1150, 1158 (11th Cir. 2014)

  (citing Hutchinson v. Fla., 677 F. 3d 1097, 1099 (11th Cir. 2012)).


  5
     All of the litigation following the expiration of the limitations period, of course, does not toll the
  limitations period. See, e.g., Tinker v. Moore, 255 F.3d 1331, 1333 (11th Cir. 2001) (“[A] state court
  petition like Tinker’s that is filed following the expiration of the federal limitations period cannot toll that
  period because there is no period remaining to be tolled.”) (cleaned up).
                                                  Page 9 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 10 of 13



          Here, the 2006 to 2011 interval of time without litigation in state or federal court shows

   Petitioner has not exhibited reasonable diligence in pursuing his rights. Because Petitioner has not

   explained what obstacle prevented him from filing a federal habeas petition prior to or during that

   interval of time, this exception clearly does not apply.

          Second, “a credible showing of actual innocence may allow a prisoner to pursue his

   constitutional claims . . . on the merits notwithstanding the existence of a procedural bar to relief.”

   McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). This exception, however, “applies to a severely

   confined category: cases in which new evidence shows ‘it is more likely than not that no reasonable

   juror would have convicted the petitioner.’” Id. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329

   (1995)). And, therefore, “AEDPA’s time limitations apply to the typical case in which no

   allegation of actual innocence is made.” Id. at 394.

          Here, Petitioner has not alleged that he is actually innocent. Petitioner’s sole claim for

   relief exclusively relates to Counsel’s failure to challenge the reliability of his confession due to

   what Petitioner views as a defective waiver form. See Petition at 4–6. Because “‘actual innocence’

   means factual innocence, not mere legal insufficiency[,]” McKay v. United States, 657 F.3d 1190,

   1197 (11th Cir. 2011) (quoting Bousley v. United States, 523 U.S. 614, 623 (1998)), Petitioner has

   not shown this equitable exception applies either. Accordingly, the Petition is time-barred.

                                      EVIDENTIARY HEARING

          No evidentiary hearing is warranted in this matter. “[A] district court need not hold a

   hearing if the allegations are patently frivolous, based upon unsupported generalizations, or

   affirmatively contradicted by the record.” See Winthrop-Redin v. United States, 767 F.3d 1210,

   1216 (11th Cir. 2014) (cleaned up). The Petition is time-barred, rendering any need for evidentiary

   development futile.



                                               Page 10 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 11 of 13



                                CERTIFICATE OF APPEALABILITY

           After careful consideration of the record in this case, the Court declines to issue a certificate

   of appealability (“COA”).      A habeas petitioner has no absolute entitlement to appeal a district

   court’s final order denying his habeas petition. Rather, to pursue an appeal, a petitioner must

   obtain a COA. See 28 U.S.C. § 2253 (c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009).

           Issuance of a COA is appropriate only if a litigant makes “a substantial showing of the

   denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2). To do so, litigants must show that

   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

   or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). But “[w]here a district court has

   disposed of claims…on procedural grounds, a COA will be granted only if the court concludes

   that ‘jurists of reason’ would find it debatable both ‘whether the petition states a valid claim of the

   denial of a constitutional right’ and ‘whether the district court was correct in its procedural ruling.’”

   Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001) (quoting Franklin v. Hightower, 215 F.3d

   1196, 1199 (11th Cir. 2000)).

           The procedural ruling in this Order is not subject to reasonable debate. Accordingly, a

   COA is denied.

                                              CONCLUSION

           To summarize, the Petition is time-barred. But the Eleventh Circuit has indicated that a

   district court should provide habeas litigants “ample notice and an opportunity to explain [why the

   action should not be summarily dismissed].” See Paez, 947 F.3d at 654. While this Order is not

   formally a summary dismissal because there is a response to an order to show cause in the record,

   the Petitioner should be alerted of his opportunity to respond only because this Order addresses

   timeliness issues that were overlooked by Respondent.



                                                Page 11 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 12 of 13



           In an abundance of caution, the Court has determined that the interests of justice, finality,

   and comity are better served in this case by resolving it on the issue of timeliness and shall,

   therefore, afford “fair notice and an opportunity [for the parties] to present their positions.” Day,

   547 U.S. at 210–11; cf. Granberry v. Greer, 481 U.S. 129, 135 (1987) (“[B]oth comity and judicial

   efficiency may make it appropriate for the court to insist on complete exhaustion to make sure that

   it may ultimately review the issue on a fully informed basis.”). 6 Consistent with this instruction

   and approach, the parties may each submit a response, not exceeding five pages in length, to state

   their positions during the 28-day period for reconsideration under Fed. R. Civ. P. 59(e). Such

   positions, if any are submitted, shall be reviewed de novo. Having carefully reviewed the record

   in this case, and for the foregoing reasons, it is

           ORDERED AND ADJUDGED that the Petition [ECF No. 1] is hereby DISMISSED as

   time-barred. Any pending motions are DENIED as moot. Further, any demands for an

   evidentiary hearing are DENIED, and a COA shall NOT ISSUE. Lastly, because the parties may

   state their positions to this Order during the period for reconsideration, this case is CLOSED.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of October, 2020.




                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE




   6
      Petitioner “concede[d] that [his sole ground for relief] was not raised in State Court” and relies on
   Martinez v. Ryan, 566 U.S. 1 (2012) “to excuse [the] procedural default” of his unexhausted ineffective-
   assistance claim. See Petition at 6. But in doing so, the Court is further assured that “[P]etitioner is not
   significantly prejudiced by the delayed focus on the limitation issue” in this case, see Day, 547 U.S. at 210,
   especially because Respondent never relinquished its timeliness defense. See Response at 3. Instead, as in
   Day, this Order simply corrects an inadvertent error where the State never waived or withheld the issue of
   timeliness while also providing the parties an opportunity to present their arguments to the contrary. See
   Day, 547 U.S. at 210–11.
                                                  Page 12 of 13
Case 0:19-cv-61973-RAR Document 13 Entered on FLSD Docket 10/30/2020 Page 13 of 13



   cc:   Travis James
         198583
         Everglades Correctional Institution
         Inmate Mail/Parcels
         1599 SW 187th Avenue
         Miami, FL 33194
         PRO SE

         James Joseph Carney
         Attorney General Office
         1515 N Flagler Drive
         9th Floor
         West Palm Beach, FL 33401-3432
         561-837-5000
         Email: CrimAppWPB@MyFloridaLegal.com

         Noticing 2254 SAG Broward and North
         Email: CrimAppWPB@MyFloridaLegal.com




                                           Page 13 of 13
